DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-18 are currently pending.

Drawings
The drawings were received on 02/05/2021 and 05/17/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyle (US 692795) in view of Perry (GB 931498).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    687
    460
    media_image1.png
    Greyscale


Re Clm 1: Moyle discloses a pipe fitting system (see Figs. 1-6 and the Figs. above), including: 
a first hollow pipe section (see Fig. 1 or Fig. 3) having at least one male end (see Figs. 1, 3, and 4) with a first connector, the first connector having two or more protrusions (see the two protrusions, see the 4s or the 4as) extending outwardly from an outer surface of the male end of the first pipe section (see above); 
a second hollow pipe section (see Fig. 2) having at least one female end (see above the female end in Fig. 2) with a second connector, the second connector having two or more generally L-shaped receiving formations (7 and 8) associated with an inner surface of the female end of the second pipe section, the L-shaped receiving formations having a first arm segment extending (the segment that extends longitudinally) axially from an opening at a free end face of the female end of the second pipe section, and a second arm segment (the segment that extends circumferentially) extending transversely from a distal end of the first arm segment to a closed end, the L-shaped receiving formations being formed so as to have no impact on the profile of the outer surface of the second connector of the female end of the second pipe section (see above), whereby the second connector has a smooth, cylindrical outer surface profile (see the smooth cylindrical outer surface profile in Fig. 2), the receiving formations being adapted to releasably receive and engage a respective protrusion of the first connector (see above); 
a positive locking member (the member which extends longitudinally into the second arm segment and which extend from the floor of the associated second arm segment) arranged within the second arm segment of each receiving formation, each positive locking member extending from a floor of the associated second arm segment and being spaced from the closed end such that the associated protrusion of the first connector can be captively retained between the closed end of the second arm segment and the positive locking member to releasably restrain the first and second pipe sections against rotational displacement away from an engaged position;  Page 2 of 7Application No. 15/507,236Attorney Docket No. 82049-000001-US-NP Preliminary Amendment 
a primary seal (9) seated within a first seal retaining formation formed within the female end of the second pipe section, the primary seal being resiliently compressible and adapted to sealingly engage a free end face of the male end of the first pipe section; and 
wherein, the first connector and the second connector form a connecting means for releasably connecting the male end of the first pipe section and the female end of the second pipe section together such that, when the first pipe section and the second pipe section are connected together, the male end of the first pipe section is at least partially received within the female end of the second pipe section (see the Figs.).
Moyle fails to disclose a secondary seal seated within a second seal retaining formation formed within the female end of the second pipe section, the secondary seal being resiliently compressible and adapted to sealingly engage an outer side face of the male end of the first pipe section, wherein the free end face and the outer side face are substantially orthogonal to one another.
However, Perry discloses a bayonet connection, similar to that of Moyle. Perry also teaches a seal in a recess in the female member that can radially seal externally on the male member.  Where such would aid in sealing the joint from external debris or from internal leakage.
 Accordingly, Perry teaches a seal seated within a seal retaining formation (see elements 24 and 23) formed within a female end of a pipe section, the seal being resiliently compressible and adapted to sealingly engage an outer side face of a male end a pipe section, for the purpose of providing a means to provide a sealing means which would seal a joint from leaks, to provide an alternative and secondary location for a second seal which would enhance the sealing of the joint in the event of a primary seal failure, alternatively, such a seal configuration as a secondary seal would have yielded the same predictable result of aiding in forming a leak free joint and to provide a backup seal in the event the primary or any additional seal failure.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Moyle, to have had an additional seal which would be a secondary seal seated within a second seal retaining formation formed within the female end of the second pipe section, the secondary seal being resiliently compressible and adapted to sealingly engage an outer side face of the male end of the first pipe section, as taught by Perry, for the purpose of providing a means to provide a sealing means which would seal a joint from leaks, to provide an alternative and secondary location for a second seal which would enhance the sealing of the joint in the event of a primary seal failure, alternatively, such a seal configuration as a secondary seal would have yielded the same predictable result of aiding in forming a leak free joint and to provide a backup seal in the event the primary or any additional seal failure.
 Moyle as modified by Perry above, suggests the limitations that wherein the free end face and the outer side face are substantially orthogonal to one another.  
Moyle as modified by Perry illustrate seals which appear to be resiliently compressible in their applications.  
However, in the event applicant does not believe Moyle as modified by Perry illustrate a plurality of seals which are resiliently compressible then the following is advanced.
The examiner is taking Official notice that the it is old and well known to use of a plurality of seal(s) which are made from resiliently compressible material.
Resiliently compressible seals allow joints to be assembled and reassembled a plurality of times because the seals form can return to its previous form after a force is removed making the seal reusable, saving time and money.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Moyle, to have had resiliently compressible seal(s), for the purpose of allowing joints to be assembled and reassembled a plurality of times because the seals’ form can return to its previous form after a force is removed making the seal reusable, saving time and money.
Re Clm 2: Moyle as modified by Perry above, suggests the limitations that the first pipe section is a straight pipe fitting or an angled pipe fitting, and the second pipe section is a straight pipe fitting or an angled pipe fitting.  
Re Clm 3: Moyle as modified by Perry above, suggests the limitations that the first connector is spaced back from the free end face of the male end of the first pipe section to provide a continuous abutment edge.  
Re Clm 4: Moyle as modified by Perry above, suggests the limitations that each protrusion has generally flat side faces which extend in a circumferential direction around the outer surface of the male end of the first pipe section.  
Re Clm 5: Moyle as modified by Perry above, suggests the limitations that the flat side edges are angled with respect to each other.  
Re Clm 10: Moyle as modified by Perry above, suggests the limitations that the positive locking member is a locking ramp having a first ramp wall facing generally towards the open end of the recess, and a second ramp wall facing generally towards the closed end of the recess.  
Re Clm 11: Moyle as modified by Perry above, suggests the limitations that the locking ramp is configured such that, upon rotational movement between first and second pipe sections towards the engaged position (being turned during assembly), the protrusion abuts the first ramp wall (during instillation/assembly), whereby further rotation causes the male end carrying the protrusion to resiliently deform enabling the protrusion to slide along the first ramp wall (this is a US application which illustrates a metal hatching in cross section, and metals resiliently deform within their elastic limit), and past the locking ramp into the engaged position.  
Re Clm 12: Moyle as modified by Perry above, suggests the limitations that the first pipe section includes a gripping formation (the enlarged diameter portion or portions and/or the ribbed portions) for facilitating grasping of the first pipe section during connection and disconnection with the second pipe section, thereby enabling a greater turning force to be applied to the first pipe body.  
Re Clm 13: Moyle as modified by Perry above, suggests the limitations that the gripping formation is configured as a continuous band extending circumferentially about the first pipe section, and having a plurality of gripping elements.  

The following contains an alternative rejection for claim 5.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyle (US 692795) in view of Perry (GB 931498) as applied to claims 1-5, 10, 11, 12, and 12 above, and further in view of Waters (US 2165163).


    PNG
    media_image2.png
    840
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    522
    489
    media_image3.png
    Greyscale



Re Clm 5, 6, and 7: Moyle as modified by Perry discloses the flat side edges are positioned with respect to each other, and the flat side edge closest to the free end face of the male end is substantially parallel to the free end face and the flat edge furthest from the free end face extends relative to the free end face, and each receiving formation is a generally L-shaped recess, and wherein side edges of the second arm segment are positioned with respect to each other.
Moyle as modified by Perry fails to disclose the flat side edges are angled with respect to each other and the flat side edge closest to the free end face of the male end is substantially parallel to the free end face and the flat edge furthest from the free end face extends at an angle relative to the free end face and each receiving formation is a generally L-shaped recess, and wherein side edges of the second arm segment are angled with respect to each other.
However, Waters teaches (see Figs. 1 and 2) flat side edges being angled with respect to each other and the flat side edge closest to the free end face of the male end is substantially parallel to the free end face and the flat edge furthest from the free end face extends at an angle relative to the free end face and each receiving formation is a generally L-shaped recess, and wherein side edges of the second arm segment are angled with respect to each other, for the purpose of providing a means to aid in the instillation of mating components to components to drive into their final position, alternatively, to provide a structural configuration which would have yielded the same predictable results of allowing mating components to interlock and to be secured with one another.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Moyle as modified by Perry, to have had the flat side edges are angled with respect to each other and the flat side edge closest to the free end face of the male end is substantially parallel to the free end face and the flat edge furthest from the free end face extends at an angle relative to the free end face and each receiving formation is a generally L-shaped recess, and wherein side edges of the second arm segment are angled with respect to each other, as taught by Waters, for the purpose of providing a means to aid in the instillation of mating components to components to drive into their final position, alternatively, to provide a structural configuration which would have yielded the same predictable results of allowing mating components to interlock and to be secured with one another.  
It is noted that Waters is not being used to teach the replacement of the entire structure(s) but rather the angular relationships of the component(s) and the structural fit relationships of the component(s).
Re Clm 8: Moyle as modified by Perry and Waters above, suggests the limitations that the side edge of the second arm segment furthest from a free end of the second pipe section is substantially parallel to the free end, and the side edge closest to the free end is angled relative to the free end, thereby enabling sliding engagement with the angled face of the protrusion when the first and second pipe sections are rotated relative to one another.  
Re Clm 9: Moyle as modified by Perry and Waters above, suggests the limitations that the angled side edge of each second arm segment is configured to act on the respective protrusion of the first connector such that, upon relative rotation between the first and second pipe sections, the first and second pipe sections are positively driven towards one another in an axial direction.  

Claims 14, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyle (US 692795) in view of Perry (GB 931498) as applied to claims 1-5, 10, 11, 12, and 13 above, and further in view of Rice et al. (US 8764066),  (hereinafter, Rice – Note: Rice has a filing date of Sep. 21, 2012).


    PNG
    media_image4.png
    688
    517
    media_image4.png
    Greyscale


Re Clm 14: Moyle as modified by Perry discloses a pipe fitting system according to claim 1, a first pipe member having an inner end and an outer end defining the male end on which the first connector is formed.  
Moyle as modified by Perry fails to disclose the first pipe section comprises a body having a first open end and a second open end; and a first pipe member having an inner end and an outer end on which the first connector is formed; wherein, the inner end of the first pipe member is telescopically received within the first open end of the body and adapted for sliding movement between a retracted position and an extended position.
However, Rice teaches (see Figs. 8 and 9) a first pipe section comprises a body having a first open end and a second open end; and a first pipe member having an inner end and an outer end on which the first connector is formed; wherein, the inner end of the first pipe member is telescopically received within the first open end of the body and adapted for sliding movement between a retracted position and an extended position, for the purpose of providing a means to connect the structure over a gap or space were the connection can be adjusted to span said gap or space, alternatively, for providing a structure or structural configuration which would yield the same predictable result of forming a leak free joint/connection.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Moyle as modified by Perry, to have had a first pipe section comprises a body having a first open end and a second open end; and a first pipe member having an inner end and an outer end on which the first connector is formed; wherein, the inner end of the first pipe member is telescopically received within the first open end of the body and adapted for sliding movement between a retracted position and an extended position, as taught by Rice, for the purpose of providing a means to connect the structure over a gap or space were the connection can be adjusted to span said gap or space, alternatively, for providing a structure or structural configuration which would yield the same predictable result of forming a leak free joint/connection. 
Re Clm 15: Moyle as modified by Perry discloses a second pipe member, wherein a male outer end of the second pipe member has a first connector with two or more outwardly extending protrusions for releasably connecting the second pipe member to a female end of a downstream or upstream pipe section in which two or more generally L-shaped receiving formations are formed on its inner surface.  
Moyle as modified by Perry fails to disclose a second pipe member is telescopically received within the second open end of the body and adapted for sliding movement between a retracted position and an extended position.
However, Rice teaches (see Figs. 8 and 9) a second pipe member is telescopically received within the second open end of the body and adapted for sliding movement between a retracted position and an extended position, for the purpose of providing a means to connect the structure over a gap or space were the connection can be adjusted to span said gap or space, alternatively, for providing a structure or structural configuration which would yield the same predictable result of forming a leak free joint/connection.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Moyle as modified by Perry, to have had a second pipe member is telescopically received within the second open end of the body and adapted for sliding movement between a retracted position and an extended position, as taught by Rice, for the purpose of providing a means to connect the structure over a gap or space were the connection can be adjusted to span said gap or space, alternatively, for providing a structure or structural configuration which would yield the same predictable result of forming a leak free joint/connection. 
Re Clm 16: Moyle as modified by Perry and Rice above, suggests the limitations that a sealing mechanism is arranged between the first open end of the body and the inner end of the first pipe member.  
Re Clm 17: Moyle as modified by Perry and Rice above, suggests the limitations that the sealing mechanism is configured to provide a seal between an inner surface of the first open end of the body and an outer surface of the inner end of the first pipe member, the seal mechanism being adapted to maintain a seal when the first pipe member is at or between the extended and retracted positions.  
Re Clm 18: Moyle as modified by Perry and Rice above, suggests the limitations that the body is a T-shaped pipe section having a main body section in which the first and second open ends are formed, and a leg extending transversely from the main body and in which a third opening is formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/14/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679